t c no united_states tax_court mel t nelson petitioner v commissioner of internal revenue respondent docket no filed date petitioner was the sole shareholder of m an s_corporation in the taxable_year m was insolvent in that year m disposed of all of its assets and realized discharge_of_indebtedness income pursuant to sec_61 i r c in accordance with sec_108 i r c m excluded from gross_income the entire amount of the discharge_of_indebtedness income sec_108 i r c excludes from gross_income discharge_of_indebtedness income if inter alia the taxpayer is insolvent in the same year petitioner increased the basis of his stock in m later petitioner disposed of the stock in turn petitioner reported a long-term_capital_loss on his federal_income_tax return r disallowed a portion of the claimed long-term_capital_loss on the premise that sec_108 i r c did not permit an increase in petitioner's basis in m stock sec_108 i r c provides that the discharge_of_indebtedness income exclusion_from_gross_income operates for purposes of subchapter_s at the corporate level held in deciding whether petitioner may increase his basis in the corporate stock sec_108 i r c applies held further sec_108 i r c precludes the application of the conduit rules of subchapter_s held further petitioner may not increase his basis in m stock to reflect discharge_of_indebtedness income realized by m neil m goff for petitioner virginia l hamilton for respondent hamblen judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax after concessions the principal issue for decision is whether discharge_of_indebtedness income realized and excluded from gross_income under sec_108 a passes through to shareholders of a subchapter_s_corporation as an item_of_income in accordance with sec_1366 and in turn increases the basis of the corporate stock under sec_1367 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2petitioner conceded respondent's reduction of a long- term capital_loss from a metro auto-pico transaction by dollar_figure and respondent's reduction of allowable passive losses from western united service corp and arapahoe service corp by continued findings_of_fact this case was submitted fully stipulated pursuant to rule the stipulation of facts is incorporated herein and found accordingly petitioner mel t nelson resided in denver colorado at the time he filed the petition herein petitioner was the sole shareholder in metro auto inc mai an s_corporation during the taxable_year mai disposed of all of its assets in the same year mai realized discharge_of_indebtedness income pursuant to sec_61 in the amount of dollar_figure as a result of the disposition and a related agreement between mai and its creditors in turn the cod income of dollar_figure exceeded mai's losses by dollar_figure in prior and subsequent to the event giving rise to the cod income mai was insolvent mai excluded from its gross_income the entire amount of the indebtedness discharged by its creditors petitioner increased the basis of his stock in mai by dollar_figure in subsequently petitioner disposed of his stock in mai and in turn claimed a long-term_capital_loss on continued dollar_figure thereby increasing petitioner's taxable_income by dollar_figure 3discharge of indebtedness is also referred to as cancellation of debt income cod for purposes of convenience and clarity in this opinion we refer to the income generated from the discharge_of_indebtedness pursuant to sec_61 as cod his federal_income_tax return in the amount of dollar_figure respondent denied dollar_figure of the loss on the premise that petitioner lacked sufficient basis in his mai stock ultimate conclusion we hold that cod income that is excluded from gross_income under sec_108 does not pass through to a shareholder of an s_corporation therefore shareholder basis is not increased opinion in the instant case the principal controversy is whether petitioner is entitled to increase the basis in his s_corporation stock pursuant to sec_1366 by his pro_rata share of cod income this issue is a question of law 23_f3d_1032 6th cir affg tcmemo_1992_673 sec_61 requires that certain amounts be included in income absent any exclusionary provision items of income are included in gross_income sec_61 sec_61 includes cod income in gross_income see also 284_us_1 sec_101 through exclude specific items of income from gross_income in particular sec_108 provides in pertinent part that a taxpayer is permitted to exclude cod income to the extent that a taxpayer is insolvent when the discharge_of_indebtedness occurs sec_108 defines insolvency for this purpose as the excess of liabilities over the fair_market_value of the assets immediately before the discharge there is however a condition for the exclusion of cod income sec_108 requires the taxpayer to reduce certain tax_attributes by the amount of the debt discharged in particular sec_108 enumerates the tax_attributes to be reduced and the order in which they are reduced net operating losses general business credits capital_loss carryovers basis_reduction and foreign_tax_credit carryovers sec_108 governs the timing of those reductions requiring that the reductions be made after the determination of the tax_imposed_by_chapter_1 of the code for the taxable_year of the discharge thus the tax_attributes are reduced as of the first day of the following tax_year sec_108 prescribes how sec_108 and b are applied to s_corporations sec_108 provides in pertinent part a certain provisions to be applied at corporate level --in the case of an s_corporation subsections a and b shall be applied at the corporate level b reduction in carryover of disallowed losses and deductions --in the case of an s_corporation for purposes of subparagraph a of subsection b any loss or deduction which is disallowed for the taxable_year of the discharge under sec_1366 shall be treated as a net_operating_loss for such taxable_year sec_1366 provides generally that income losses deductions and credits are passed through pro_rata to shareholders on their individual income_tax returns sec_1363 sec_1366 sec_1366 provides that the character of each item_of_income is determined as if it were realized directly from the source from which the corporation realized it or incurred in the same manner as the corporation a shareholder's gross_income includes a pro_rata share of the subchapter_s corporation's gross_income sec_1366 the shareholder’s basis once computed limits the amount of losses and deductions that may be taken into account by a shareholder for the taxable_year sec_1366 any losses and deduction that the shareholder is not entitled to deduct currently are carried forward indefinitely suspended losses id sec_1367 limits the items by which the shareholder may increase his basis in the stock of an s_corporation to the following items inter alia a the items of income described in subparagraph a of sec_1366 and b any nonseparately computed income determined under subparagraph b of sec_1366 sec_1367 provides that an item required to be included in the gross_income of a shareholder and shown on his return is taken into account under sec_1367 only to the extent included in gross_income on the shareholder's return increased or decreased by any adjustment of the item_of_income in a redetermination of the shareholder's income_tax_liability during the taxable_year there were no regulations addressing the application of either sec_1366 or sec_1367 however the legislative_history provides guidance with respect to sec_1366 the following examples illustrate the operation of the bill's pass through rules d tax-exempt interest--tax-exempt interest will pass through to the shareholders as such and will increase the shareholders' basis in their subchapter_s stock subsequent distributions by a corporation will not result in taxation of the tax-exempt_income s rept pincite 1982_2_cb_718 the subchapter_s_revision_act_of_1982 act publaw_97_354 96_stat_1669 enacted sec_1367 and defined items of income by reference to sec_1366 which refers to items of income including tax-exempt_income the separate treatment of which could affect the liability for tax of any shareholder the senate_finance_committee report accompanying the act s rept supra pincite c b pincite further explains basis_adjustment sec_1367 under the bill both taxable and nontaxable income will serve to increase a subchapter_s shareholder's basis in the stock of the corporation moreover the legislative_history states generally that the basis_adjustment rules are analogous to those provided for partnerships under sec_705 and require that the basis of a shareholder in an s_corporation will be adjusted for income and losses for any corporate tax_year before the distribution rules apply for that year in the instant case the parties agree that mai realized cod income in the amount of dollar_figure in the taxable_year moreover the parties concur that mai was insolvent at the time the debt was discharged and that the attendant income derived therefrom is excludable from gross_income pursuant to sec_108 and d the parties separate however on whether the internal_revenue_code permits petitioner to increase the basis of his mai stock by the amount of the s corporation's cod income in essence petitioner argues that the excluded cod income is described in sec_1366 because it could affect his income_tax_liability if it were treated as a pass-through item_of_income in particular petitioner contends that cod income excluded under sec_108 is tax-exempt_income under sec_1366 and sec_1367 thus petitioner argues that after the amounts are passed through he is entitled to a basis increase with respect to his mai stock for the excluded cod income in sum petitioner argues that the issue turns on whether cod income is an item_of_income tax-exempt that passes through to the s_corporation shareholders under sec_1366 as a separately_stated_item of income if it is petitioner contends that it results in a basis increase conversely respondent argues that the excluded cod income does not pass through to petitioner as the sole shareholder of mai under sec_1366 specifically respondent states that the literal language of sec_108 provides that the exclusion will apply at the s_corporation level thus respondent contends that petitioner must apply the reduction in tax_attributes under sec_108 on the corporate level in other words respondent argues that the cod income never flows through to petitioner this in effect precludes an increase in basis for petitioner as the shareholder of the s_corporation therefore we examine the juxtaposition of the subchapter_s provisions and sec_108 to determine whether an s_corporation shareholder's basis in stock may be increased by the amount of cod income derived by the insolvent corporation we agree with respondent here the express language of the subchapter_s regime provides that the determination of a shareholder's income_tax_liability requires that the shareholder must take into account his pro_rata share of the corporation's items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder sec_1366 moreover the subchapter_s regime incorporates all nonseparately computed income or losses sec_1366 under sec_1367 income that is enumerated in sec_1366 increases a shareholder's basis in a subchapter_s corporation's stock sec_1366 however specifies exceptions to the overall statutory scheme none of which is implicated here the parties' dispute herein centers on the language in sec_108 specifically the parties differ on the precise meaning of the phrase in the case of an s_corporation sec_108 shall be applied at the corporate level sec_108 respondent argues that sec_108 represents an adjustment and or exception to the principles underlying the subchapter_s provisions that items of income realized or recognized at the corporate level are passed through to the shareholders on the other hand petitioner contends that sec_108 stands for the proposition that prior to the determination of an individual shareholder's income_tax_liability the s_corporation must be ascertained to be insolvent 4this court addressed facts similar to those found in the instant case when we ruled on cross-motions for summary_judgment in winn v commissioner tcmemo_1997_286 the winn case has been withdrawn in accordance with tcmemo_1998_71 released this date petitioner in effect argues that the result of the interaction between sec_108 and b as governed by sec_108 is to apply the attribute reduction rules of sec_108 at the shareholder level sec_108 states that the reduction in tax_attributes will be made after the determination of the tax imposed for the taxable_year of the discharge emphasis added next petitioner points out that suspended losses under sec_1366 - are deemed to be net operating losses sec_108 stated in a different manner the suspended losses of sec_1366 constitute a tax attribute to be reduced pursuant to sec_108 such suspended losses are determined at the shareholder level sec_1366 consequently petitioner extrapolates that the reduction in tax_attributes occurs on the shareholder level similarly petitioner reasons that cod income excluded under sec_108 passes through to the shareholder increases his or her stock basis and thus affects his or her suspended losses under sec_1366 according to petitioner all of this occurs at the shareholder level prior to the reduction in tax_attributes under sec_108 accordingly in order for petitioner to prevail in this matter the cod income otherwise excluded from gross_income must pass through the corporate form and be apportioned on a pro_rata basis among the subchapter_s shareholders we disagree with petitioner's statutory approach with respect to the cod income exclusion provision because it is simply not plausible in this instance sec_108 explicitly provides that the cod income exclusion operates for purposes of the subchapter_s regime on the corporate level absent any legislative indication to the contrary we are required to apply the provision as we find it in accordance with its plain meaning 310_us_534 in that regard it is well established that a specific statutory provision will override a general provision 365_us_753 285_us_204 hence we believe that sec_108 regulates the treatment of excluded cod income in the context of the subchapter_s regime ie sec_1363 sec_1366 and sec_1367 in the same vein the exceptions delineated in sec_1366 are not material or applicable since they do not implement the cod income exclusion in the context of the subchapter_s regime the literal language at issue here provides that the reduction in tax_attributes applies at the corporate level sec_108 we do not interpret sec_108 in a narrow manner here we construe the provision to mandate that insolvency is determined--and cod income is excluded from gross_income of an s_corporation under sec_108 a --at the corporate level having construed the literal language of the statute we find our construction of the statute confirmed by a proper view of the statute in the overall statutory scheme 502_us_215 104_tc_13 supplemented by 104_tc_417 in that regard petitioner's argument is undermined by sec_1366 which provides that the character of any item included under sec_1366 is determined as if such item were realized directly from the source from which realized by the corporation or incurred in the same manner as incurred by the corporation consequently we construe sec_1366 in combination with sec_108 to preclude excluded cod income from recognition at the shareholder level thus since excludable cod income of an insolvent s_corporation does not pass through to the shareholders under sec_1366 it therefore cannot increase the basis of their stock under sec_1367 moreover we note that sec_108 provides that in the case of a partnership the cod income exclusion will be applied at the partner level stated in a different manner cod income realized by the partnership may result in different outcomes depending upon the financial position of each partner ie insolvent or bankrupt in contrast the cod income exclusion is determined at the corporate level for purposes of an s_corporation sec_108 sec_108 permits the inference that congress intended to decouple the treatment of the cod income exclusion with respect to partnerships_and_s_corporations prior to amendment in sec_108 provided that like partnerships sec_108 applied to s_corporations at the owner not the entity level the legislative_history of the amendments to sec_108 states in order to treat all shareholders in the same manner the bill provides that the exclusion of income arising from the discharge_of_indebtedness and the corresponding reductions in tax_attributes including losses which are not allowed by reason of any shareholder's basis limitation are made at the corporate level h rept pincite consequently we believe that congress intended to preclude the separate treatment and or outcomes for s_corporation shareholders as opposed to the approach delineated in sec_108 that method is consistent with the application of the cod income exclusion at the corporate level in other words if congress had intended a step-up_in_basis to accompany the recognition of 5arguably the statutory design reflects that the shareholders of an s_corporation are generally not entitled to include in their basis for the stock of the corporation their share of the corporation's indebtedness to third parties 90_tc_206 affd 875_f2d_420 4th cir excluded cod income at the shareholder level it would have provided for statutory language reaching that result furthermore the ordering rules provide that the income_tax_liability for the taxable_year of the cod income is determined prior to the reduction in tax_attributes sec_108 the parties have not cited and we do not find authority addressing the mechanism of sec_108 petitioner asserts that the reductions in tax_attributes in sec_108 are made after the determination of the tax imposed for the taxable_year of the discharge in other words the income_tax_liability of an s_corporation and its shareholders must be determined first and only after such liability is determined can the attributes including losses suspended under sec_1366 be reduced on the other hand respondent evidently contends that the suspended losses of sec_1366 should be reduced at the s_corporation level before the income_tax_liability of the shareholder is determined thus respondent argues that the losses of the s_corporation must be eliminated under sec_108 we are not persuaded by petitioner's argument in this regard here there is nothing in the statutory language which compels excluded cod income to be included in the calculations for an s_corporation shareholder's income_tax_liability also sec_108 states that the reduction of the tax_attributes occurs after the determination of the tax imposed for the taxable_year of the discharge because sec_108 applies at the corporate level we believe that the phrase taxable_year of the discharge refers to the taxable_year of the s_corporation consequently the s_corporation reduces its tax_attributes by the amount excluded from gross_income pursuant to sec_108 at the end of the corporation's taxable_year petitioner suggests that sec_108 indirectly applies the reduction in tax_attributes delineated in sec_108 at the shareholder level thus petitioner argues that sec_108 similarly permits the passthrough of the excluded cod income we do not agree the language denominated in sec_108 is fairly explicit it provides in pertinent part that the suspended losses of sec_1366 are deemed to be net operating losses as noted we construe sec_108 as mandating the determination of an s_corporation shareholder's income_tax_liability for the taxable_year without reference to the excluded cod income in the process the shareholder must ascertain the amount and extent of any suspended losses sec_1366 6the losses_incurred by an s corp are passed through to the shareholders pursuant to sec_1366 and may be claimed by the shareholders to the extent of their adjusted bases in the corporate stock in the event these losses exceed a shareholder's adjusted_basis the losses are suspended and may be carried over indefinitely pursuant to sec_1366 after such determination the suspended losses are carried to the corporate level pursuant to sec_108 and converted to net operating losses pursuant to sec_108 thus the remaining suspended losses under sec_1366 are deemed to be a tax attribute subject_to reduction pursuant to sec_108 sec_108 in short the fact that the suspended losses are determined on the shareholder level pursuant to sec_1366 without more simply does not denote that the conversion and subsequent reduction are performed on the same level consequently we do not interpret sec_108 as an explicit recognition by the congress that excluded cod income is included in the computation of a shareholder's income_tax_liability and the subsequent calculation of the suspended losses of sec_1366 nor that sec_108 through a parallel mechanism requires that cod income derived by an insolvent s_corporation pass through to its shareholders in our view petitioner has focused his analysis too narrowly in construing the subchapter_s provisions in the context of the cod income exclusion in particular petitioner asserts that cod income is tax-exempt_income within the meaning of sec_1366 and sec_1367 consequently petitioner contends that he is required to take account of the excluded cod income at the shareholder level in that vein petitioner attempts to correlate the exclusion_from_gross_income pursuant to sec_108 with an item_of_income that is tax- exempt pursuant to sec_1366 eg sec_101 insurance proceeds in excess of premiums_paid not subject_to taxation a state and local bond interest not subject_to taxation a no tax imposed on income arising from the recovery_of any amount deducted in prior years to the extent that such income did not produce a tax_benefit in effect petitioner argues that the cod income otherwise excluded from gross_income is mandated by statute sec_1366 and sec_1367 to pass through to the s_corporation shareholders on the other hand respondent argues that the cod income exclusion is tax-deferred rather than permanently tax-exempt there is no definition of tax-exempt for purposes of sec_1366 and sec_1367 the word exclusion however has been generally defined to mean the act of excluding or the state of being excluded webster's ii new riverside university dictionary in turn exclude is defined as to keep out or to omit from consideration and disregard id an exclusion that is subject_to an offset the tax attribute reductions and may be subject_to taxation in the future that is excluded from gross_income for the taxable_year does not signify or indicate an item_of_income that is necessarily tax exempt on a permanent basis in contrast the language in sec_103 expressly delineates that gross_income does not include income derived from interest_paid on any state_or_local_bond see also 28_tc_1169 discussion of wholly exempt from tax versus postponement of tax moreover the legislative_history with respect to sec_108 manifests an intention to insure that the debt_discharge_amount eventually will result in ordinary_income s rept pincite 1980_2_cb_620 finally the u s supreme court observed in 499_us_573 the effect of sec_108 is not genuinely to exempt such income from taxation but rather to defer the payment of the tax by reducing the taxpayer's annual depreciation_deductions or by increasing the size of taxable gains upon ultimate disposition of the reduced- basis property in short sec_108 is not designed or intended to be a permanent exemption from tax we therefore reject petitioner's argument that excluded cod income is tax-exempt pursuant to sec_1366 and thus is statutorily required to pass through to the s_corporation shareholders next petitioner cites 103_tc_398 affd per curiam 62_f3d_136 5th cir as being analogous and dispositive of this case however we find the citation to be inapposite the issue in csi hydrostatic testers inc v commissioner supra entailed the effect of cod income excluded under sec_108 upon the earnings_and_profits of a subsidiary_corporation for purposes of sec_1_1502-32 income_tax regs for the taxable_year we held in that case that cod income had to be included in the corporate taxpayer's subsidiary's earnings_and_profits for purposes of the investment_basis_adjustment rules of sec_1_1502-32 income_tax regs accordingly csi hydrostatic testers inc v commissioner supra was decided within the context of the consolidated_return_regulations as applicable to the subchapter_c corporations we observed we find nothing in sec_1_1502-32 and sec_1_1502-19 income_tax regs which prevents the application of sec_312 when calculating a subsidiary's earnings_and_profits for the purpose of either the investment_basis_adjustment rules or the requirement that the balance of an excess_loss_account be included in a parent corporation's income when its subsidiary becomes insolvent consequently cod income is included in a subsidiary's earnings_and_profits for purposes of computing the parent corporation's balance in its excess_loss_account in the stock of its subsidiary under sec_1_1502-19 income_tax regs id pincite in other words we concluded that a specific provision in the internal_revenue_code sec_312 served to increase the earnings_and_profits of the subsidiary and resulted in a reduction or decrease in the parent corporation's income_tax_liability here there is no express support for the proposition that the cod income must pass through to the shareholders of an s_corporation in that regard sec_108 is the applicable_provision here and thus we must apply it as written csi hydrostatic testers inc v commissioner supra 89_tc_207 accordingly there is nothing in the foregoing statutory language that requires or even implies that the cod income passes through to the s_corporation shareholders hence we do not conclude from a literal application of the relevant statutory provisions that a shareholder in an insolvent s_corporation may increase his or her basis in stock with respect to the excluded cod income it is appropriate however to examine the legislative_history for further evidence of the legislative purposes united_states v american trucking associations u s pincite we look to the statute as written by the legislators and we consult the statute's legislative_history to learn its intended purpose and to resolve ambiguity in the words used therein 511_us_244 469_us_70 n 447_us_102 finally exemptions from taxation cannot rest on mere implications 311_us_60 with these general principles in mind we examine the legislative_history and purpose of sec_108 initially the insolvency_exception was a judicially created doctrine see eg 147_f2d_453 2d cir 70_f2d_95 5th cir mertens law of federal income_taxation sec dollar_figure rev sec_108 codified the judicially created insolvency_exception as an exclusion merkel v commissioner t c _____ 73_tc_15 sec_108 was enacted by the bankruptcy_tax_act_of_1980 publaw_96_589 stat see also s rept supra pincite c b pincite sec_108 was intended to accommodate both bankruptcy policy and tax policy s rept supra pincite c b pincite the legislative_history illustrates that congress did not want an insolvent or bankrupt debtor to be burdened with an immediate tax_liability id pincite c b pincite also congress devised the statute to defer and eventually collect within a reasonable period tax on ordinary_income realized from debt_discharge s rept supra pincite c b pincite thus in effect congress established the tax-deferral mechanism in sec_108 so that the prospect of immediate tax_liability would not deter businesses from taking advantage of opportunities to repurchase or liquidate their debts at less than face value h rept 76th cong 1st sess 1939_2_cb_504 s rept 77th cong 2d sess 1942_2_cb_504 united_states v centennial sav bank u s pincite accordingly sec_108 was enacted to reduce the possibility of permanent deferral by requiring the excluded income to be applied against the basis of depreciable assets net operating losses capital_loss carryovers and tax_credits in light of the relatively sparse legislative_history that bears on the issue before us we must construe what we can to form a proper perspective and provide a definitive answer to this anomalous situation here petitioner has not borne an economic cost on the contrary it would appear that the economic cost was to others the creditors of the corporation nor has petitioner made an economic outlay sec_108 allows an insolvent s_corporation to receive cod income sheltered from immediate taxation to its shareholders to permit petitioner to increase basis in the stock of the corporation on account of such tax-deferred income would produce a windfall to him the legislative_history further illustrates that once a taxpayer reduces its tax_attributes pursuant to sec_108 any further remaining debt_discharge does not result in income or have other tax consequences s rept supra pincite c b pincite we conclude from the foregoing language that congress did not intend for the taxpayer to have any further tax consequences either favorable or unfavorable from the cod income subsequent to the reduction in tax_attributes in particular to the extent that cod income exceeds the tax_attributes that are reduced or if there are no attributes to reduce such excess income does not go through the corporate form to the subchapter_s shareholders pursuant to sec_1366 in this instance we believe that the relevant legislative_history precludes an increase or decrease in basis since this represents in effect a tax consequence s rept supra pincite c b furthermore we reject petitioner's contention that the exclusion for income from the discharge of qualified_real_property_business_indebtedness in sec_108 is in effect an ex post facto exception to the general design of sec_108 in which cod income with respect to an insolvent s_corporation passes through to the individual shareholders the legislative_history with respect to sec_108 clarifies that the exclusion and basis_reduction are both made at the s_corporation level h rept pincite 1993_3_cb_167 moreover the committee report states that the provision simply defers income to the shareholders id pincite c b pincite we believe that the committee report does not indicate a congressional understanding that sec_108 generally provides that the s_corporation shareholders' bases in their stock are adjusted by the otherwise excluded cod income finally the supreme court has repeatedly held that exemptions as well as deductions are a matter of legislative grace and that a taxpayer seeking either must demonstrate that he comes squarely within the terms of the law conferring the benefit sought 394_us_741 336_us_28 united_states v stewart u s pincite 311_us_46 292_us_435 in that vein we have sustained and applied this proposition see eg 30_tc_1151 in this instance borrowed funds are excluded from income in the first instance because the corporation's obligation to repay the funds offsets any increase in the corporation's assets if 7the supreme court over a century ago observed these cases show the principle upon which is founded the rule that a claim for exemption from taxation must be clearly made out taxes being the sole means by which sovereignties can maintain their existence any claim on the part of any one to be exempt from the full payment of his share of taxes on any portion of his property must on that account be clearly defined and founded upon plain language there must be no doubt or ambiguity in the language used upon which the claim to the exemption is founded it has been said that a well-founded doubt is fatal to the claim no implication will be indulged in for the purpose of construing the language used as giving the claim for exemption where such claim is not founded upon the plain and clearly expressed intention of the taxing power 161_us_134 the corporation is thereafter released from its obligation to repay it will enjoy a net increase in assets equal to the forgiven portion of the debt and the basis for the original exclusion thus evaporates see 461_us_300 ndollar_figure commissioner v jacobson supra pincite 284_us_1 here we note that petitioner's construction of sec_108 permits him to increase his basis in stock despite the absorption and or elimination of the enumerated tax_attributes which is the cost of excluding cod income from gross_income petitioner's statutory approach in effect vitiates the general congressional design of subjecting income in the indefinite future to taxation see s rept supra pincite 1980_2_cb_625 similarly in the partnership context and prior to the enactment of the provision at issue here we have observed that an increase in basis is allowable when cod income is actually recognized and no basis increase is warranted when application of the insolvency_exception prevents such recognition babin v commissioner 8we also note that in order for a shareholder to increase the basis in his or her stock or in the s_corporation shareholder's adjusted_basis derived and apportioned from the indebtedness owed by the corporation itself to absorb deductions or losses the shareholder must make a genuine economic outlay see 949_f2d_371 10th cir affg tcmemo_1989_58 see also hitchens v commissioner 103_tc_711 in this instance petitioner has not made a genuine economic outlay f 3d pincite 88_tc_984 thus we decline to adopt petitioner's construction which essentially grants him an unwarranted benefit in addition to the exclusion_from_gross_income for an insolvent s_corporation we believe that our construction is narrowly drawn and consistent with the statutory design and intent nelson v commissioner supra pincite accordingly we hold that an s_corporation shareholder may not increase basis in stock due to excluded cod income to reflect the foregoing decision will be entered under rule reviewed by the court cohen chabot swift jacobs gerber wells ruwe chiechi laro vasquez and gale jj agree with this majority opinion beghe j concurring i concur in the ultimate conclusion of the majority opinion and the part of it that judge foley agrees with that a straightforward inquiry under sec_108 suffices to produce the conclusion no extended exegesis to determine the character of cod of an insolvent s_corporation as tax-exempt_income as deferred income or as an unrealized tax nothing is needed applying the maxim that superfluity does not vitiate i therefore concur in more than the result only of the majority opinion even though i don’t join it because i don’t adopt everything it says by a parity of reasoning i don’t join judge foley’s concurring in result only opinion--even though i fully agree with his text--because of his restrictive description of what he’s concurring in i sec_108 provides that gross_income does not include cod of an insolvent or bankrupt taxpayer sec_108 provides that in the case of an s_corporation subsections a and b of sec_108 shall be applied at the corporate level sec_108 is properly interpreted in a way that prevents a basis step-up in the stock of an s_corporation on account of cod excluded from gross_income by sec_108 to interpret sec_108 to the contrary would deprive the s_corporation corporate level attribute reduction scheme of any consequence following the approach to statutory construction that favors the reading of an ambiguous provision so as to avoid an illogical result that is inconsistent with the larger statutory scheme of which the provision is a part i join the majority and judge foley in reading sec_108 as an exception to the normal s_corporation passthrough regime sec_108 see eg cal civ code sec west traps the excluded cod of an s_corporation at the corporate level in a mode similar to the corporate level rules of sec_1374 and sec_1375 regarding built-in gains and excess_net_passive_income petitioner argues that the only function of sec_108 is to determine the character of cod as excludable or not at the corporate level and that it’s then passed through to the shareholders under the general passthrough regime of subchapter_s as has been observed see blanchard debunking a shibboleth tax notes date letter to editor if petitioner’s passthrough interpretation were correct then sec_1366 would come into play sec_1366 provides that the character of any item included under sec_1366 as a passthrough item is determined as if such item were realized directly from the source from which realized by the corporation or incurred in the same manner as incurred by the corporation sec_1366 refutes petitioner’s passthrough interpretation of sec_108 there’s no way actually or fictively in which the equivalence rule_of sec_1366 could apply to a solvent shareholder of an insolvent s_corporation it’s interesting but irrelevant that petitioner’s form_1040 for includes a form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment that indicates petitioner was also insolvent and had substantial cod unrelated to mai that was applied in reduction of his own nol for the year and carryovers from prior years mai continued ii i mush on in an attempt to make sense of the stipulated record and arrive at an understanding of what happens to the current year’s losses of an insolvent s_corporation that experiences cod the case at hand is not the most satisfactory vehicle for this purpose because the stipulation of facts is so terse--the only documents in evidence are the statutory notice petitioner’s income_tax return and mai’s form 1120s-- as to raise and leave unanswered questions about what actually happened and the significance of what was shown and claimed on the mai form_1120s and petitioner’s return judge foley’s reference to the application of sec_108 and the resulting reduction of tax_attributes ie mai’s net_operating_loss adverts to an issue that the parties didn’t really address this issue arises from the fact which might be inferred from the parties’ stipulation that the cod income of dollar_figure exceeded losses of mai by dollar_figure in that as respondent asked the court to find as a fact mai had losses of dollar_figure the amount by which mai’s cod of dollar_figure exceeded those losses is dollar_figure the portion of petitioner’s claimed basis in the stock of mai that respondent disallowed continued didn’t file a form_982 of its own with its form_1120s perhaps the rule computation to be submitted by the parties will clarify these matters petitioner’s reply brief makes the point in footnote but doesn’t return to it in the text that under petitioner’s theory of the case petitioner in the first instance was entitled to increase the basis of his mai stock by the full amount of mai’s cod dollar_figure unreduced by its dollar_figure of losses petitioner’s argument on the point runs as follows sec_108 states clearly that the reductions described in paragraph the attribute reductions shall be made after the determination of the tax imposed by this chapter for the taxable_year of the discharge’ however under the timing rule sec_4 no net_operating_loss as such in the amount of dollar_figure appears on the mai form_1120s the capital_loss claimed by petitioner on his return on the disposition of mai stock for no consideration was dollar_figure apparently not reduced on petitioner’s return by any losses shown by mai the stipulated record does not disclose the source of the basis of dollar_figure of petitioner’s stock of mai that respondent allowed as a long-term_capital_loss one would have thought that if mai did have losses of dollar_figure and that petitioner did have dollar_figure of basis in his stock then under the general ordering rule_of sec_108 and d such losses would have thus been applied to reduce the basis mai’s form_1120s shows on its face that mai had ordinary_income of dollar_figure gross_income less deductions which petitioner reported on his return and a sec_1231 loss of dollar_figure and net_loss from rental real_estate of dollar_figure which add up to the losses of dollar_figure nevertheless the sum of the ordinary_income shown above and the losses plus other items on schedule k of the form_1120s show an overall loss of dollar_figure it also appears that petitioner in addition to showing a basis increase for his mai stock also reported positive_income of dollar_figure which may be attributable in part to the cod of mai the manner in which the mai stock petitioner disposed of is not described in the stipulated record i would assume that the stock was regarded as worthless the mai schedule l for the form_1120s provides an opening balance_sheet but no closing balance_sheet of sec_108 petitioner should have calculated his tax_liability without reducing the cod income by his share of mai’s loss this is because sec_108 states that attribute reduction occurs only after the liability for the taxable_year of the discharge has been determined thus taking petitioner’s argument to its next step petitioner would have sufficient basis in his s_corporation stock at the end of to allow a passthrough of the dollar_figure loss and to start with a net increase of that basis of dollar_figure that such is the result that seems to follow from petitioner’s argument about the application of the ordering rules of sec_108 reinforces the correctness of the court’s conclusion about sec_108 which specifically applies to s_corporations and their shareholders sec_108 trumps sec_108 which is a provision of more general applicability to insolvent taxable entities such as c corporations and individuals who experience cod nevertheless the question remains how would sec_108 operate if mai did actually suffer a nol in the amount of dollar_figure sec_108 as in effect for the year in issue provides b reduction in carryover of disallowed losses and deductions --in the case of an s_corporation for purposes of subparagraph a of subsection b any loss or deduction which is disallowed for the taxable_year of the discharge under sec_1366 shall be treated as a net_operating_loss for such taxable_year ordinarily the current year’s nol of an s_corporation passes through to its shareholder s under sec_1366 if such a shareholder should lack sufficient basis in his stock in and debt from the corporation to use his share of the nol currently it would be disallowed and suspended under sec_1366 sec_108 says that any loss or deduction of an insolvent s_corporation with cod that is so suspended shall be treated as an nol of the corporation and reduced at the corporate level under sec_108 the foregoing would explain how petitioner arrived at the upward basis_adjustment he claimed in the amount of dollar_figure reducing the total cod of dollar_figure by the amount of the corporate loss of dollar_figure and thereby accounting for the entire amount of mai’s cod although we have rejected petitioner’s arguments for the upward basis_adjustment he claimed he and his return preparer deserve credit for not taking a return position as aggressive as his counsel argues he was entitled to iii respondent’s and petitioner's briefs in this case and in winn v commissioner tcmemo_1998_71 and the voluminous literature have devoted inordinate attention to the question of left unanswered is my question supra note asking how petitioner could have had a basis of dollar_figure in his stock of mai that respondent did not disallow how excluded cod is to be characterized as made clear by judge foley and amplified in part i above that question is of no moment the only relevant inquiry under sec_1366 is not whether cod excluded from gross_income of an insolvent s_corporation is tax-exempt_income but whether it’s a passthrough item at all because sec_108 dictates that it isn’t as the majority and judge foley and i agree it doesn’t pass through to the shareholder under sec_1366 and can’t increase the basis of his stock under sec_1367 if the characterization question is to be addressed as the majority opinion undertakes to do i believe there’s a complementary relationship between respondent’s deferred income argument and respondent’s other argument that cod excluded under sec_108 is an unrealized tax nothing for the purposes of subchapter_s cod of an insolvent s_corporation is deferred income to the extent the s_corporation has tax_attributes to adjust as to any excess it’s a tax nothing both the majority opinion pp and judge foley’s concurring opinion paraphrase and quote as having application the legislative_history of the bankruptcy_tax_act_of_1980 s rept 1980_2_cb_620 once a taxpayer reduces its tax_attributes pursuant to sec_108 any further remaining debt_discharge_amount is disregarded ie does not result in income or have other tax consequences ’ this language of the legislative_history evidences an intent to preserve the notion of sec_1_61-12 income_tax regs income is not realized by a taxpayer as the result of an adjudication in bankruptcy or by virtue of an agreement among his creditors not consummated under any provision of the bankruptcy act if immediately thereafter the taxpayer’s liabilities exceed the value of his assets at least to the extent that there are no more tax_attributes to adjust under sec_108 i therefore join the majority in rejecting petitioner’s argument that cod is one of the items of income including tax- exempt_income mentioned in sec_1366 that is passed through to the shareholder s in so doing i disagree with petitioner’s corollary conclusion that all items excluded from gross_income under sec_101 through of the code must be treated as the same kind of tax-exempt_income under sec_1366 i agree with respondent’s argument that the location of sec_108 with other code provisions such as sec_101 and sec_103 in subtitle a ch subch b part iii entitled items specifically excluded from gross_income does not require that all such sections be treated in identical fashion for the purposes of applying sec_1366 see sec_7806 no inference implication etc as to legal effects to be drawn from arrangement classification location grouping descriptive continued there’s a significant difference between cod under sec_108 on the one hand and items such as life_insurance_proceeds under sec_101 and tax-exempt_bond interest under sec_103 on the other the reference to tax-exempt_income in sec_1366 is clearly intended to include receipts excluded from gross_income under such sections a sec_101 and sec_103 which represent returns on or arising from investment by or on behalf of the recipient the reference does not include excluded cod that is attributable to loans to the s_corporation by third-party creditors the entire structure of the subchapter_s regime denies basis to shareholders who lack any such investment see eg spencer v commissioner t c ___ ___ and cases cited at slip op iv in winn v commissioner supra the introduction of respondent’s memorandum of facts and law in support of respondent’s objection to petitioner’s cross motion for partial summary_judgment in docket no observes in passing that even if the taxpayer should be entitled to the upward basis_adjustment he claims his right to take it into account for current tax purposes would be subject_to the at-risk limitations under sec_465 continued matter etc i agree with respondent’s observation although sec_465 had its origins in congress’ concern over the use of nonrecourse_financing or other devices in tax oriented investments the scope of sec_465 is not limited to tax_shelters 92_tc_448 citing 77_tc_1158 the legislative intent of section 465--to forestall current reductions in income_tax_liability arising from basis step-ups that haven’t been and won’t be paid for--prescribes yet another antidote for the unpaid basis step-ups claimed by petitioners in the case at hand and other pending cases halpern j agrees with this concurring opinion foley j concurring in result only i agree with the majority's holding sec_108 explicitly provides that subsections a b c and g of sec_108 are to be applied at the corporate level i write separately to emphasize that after the application of sec_108 and the resulting reduction of tax_attributes ie mai's net_operating_loss there are no items of income tax-exempt or otherwise to which sec_1366 may apply the legislative_history accompanying the bankruptcy_tax_act_of_1980 states that after a taxpayer reduces its tax_attributes any further remaining debt_discharge_amount is disregarded ie does not result in income or have other tax consequences s rept pincite 1980_2_cb_620 thus there are no items of income and as a result no basis_adjustment pursuant to sec_1367 accordingly there is no need to distinguish between tax-exempt and deferred income swift parr whalen and colvin jj agree with this concurring in result only opinion
